Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-30-2007

USA v. Taylor
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3256




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Taylor" (2007). 2007 Decisions. Paper 169.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/169


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL
                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                  No. 06-3256


                         UNITED STATES OF AMERICA

                                        v.

                               AARON TAYLOR,

                                       Appellant


                   Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                             (D.C. No. 02-cr-00066)
                    District Judge: Hon. R. Barclay Surrick


                   Submitted Under Third Circuit LAR 34.1(a)
                              November 9, 2007

       Before: SCIRCA, Chief Judge, AMBRO and JORDAN, Circuit Judges

                           (Filed: November 30, 2007)



                           OPINION OF THE COURT



JORDAN, Circuit Judge.
           Defendant Aaron Taylor (“Taylor”) appeals from a judgment of conviction and

sentence for possession with the intent to distribute cocaine base and possession of a

firearm by a convicted felon. We will affirm.1

I.         BACKGROUND

           On August 12, 2002, a jury convicted Taylor of the aforementioned offenses.

Under the then-mandatory sentencing guidelines, the District Court imposed a sentence of

360 months imprisonment, a term of supervised release of ten years, and a special

assessment of $200. We later vacated the sentence and remanded for re-sentencing in

light of the advisory nature of the guidelines following United States v. Booker, 543 U.S.
220 (2005). At his second sentencing hearing, Taylor requested a downward departure

from the guidelines based on his age and various health problems. The District Court

again imposed the same sentence.

II.        DISCUSSION

           On appeal, Taylor argues that the District Court mistakenly believed that it lacked

discretion to grant a downward departure based on his poor health, and that the case must

therefore be again remanded for re-sentencing. Taylor relies entirely on a single

statement from the District Court at his second sentencing hearing. Responding to

Taylor’s contention that his poor health justified a downward departure, the District Judge

said:



     1
         We have jurisdiction over Taylor’s appeal under 28 U.S.C. § 1291.
                                                2
       The fact that Mr. Taylor is in ill health, evidentially suffers from hepatitis C,
       is really not a reason to reduce his sentence. If ill health were a reason, we
       would be inundated with applications from prisoners to, seeking their release.
       There’s just–one of the biggest problems our society faces is the fact of an
       aging population that’s incarcerated. But in any event, I do not believe that his
       health is a reason for me to adjust his sentence in this situation.

(Joint Appendix [“JA”] at 76.)

       We do not believe that this remark can bear the weight Taylor places on it. His

attorney specifically advised the District Court that a downward departure for Taylor’s

poor health was available, and the District Court stated that the guidelines were advisory

rather than mandatory after Booker. Contrary to Taylor’s assertion, the District Court

never stated that it lacked the discretion to consider Taylor’s health. Instead, the Court

stated that Taylor’s poor health was “not a reason to reduce his sentence.” (JA at 76.)

Considered in context, we believe that the District Court expressed the view that Taylor’s

illness did not warrant a downward departure because Taylor had not shown that his

illness was any more severe than the illnesses generally experienced by older prisoners

like himself.2

       Taylor also argues that a comparison of the District Court’s discussion of his

request for a downward departure based on ill health with the District Court’s discussion


  2
     Even if the District Court’s comments on the challenges posed by aging and ill
prisoners are taken to mean that the District Court was expressing an opinion about
whether, as a policy matter, ill health ought to justify a downward departure, the Court
recognized that it had the discretion to depart downwards based on Taylor’s poor health.
Immediately after commenting on the problems posed by aging and ill prisoners, the
Judge said that “in any event, I do not believe that [Taylor’s] health is a reason to adjust
the sentence in this situation.” (JA at 76.)
                                              3
of his request for a downward departure based on advanced age demonstrates that the

District Court mistakenly believed it could grant a downward departure based on his age

but not on his health. According to Taylor, unlike its “categorical rejection of ill health as

a sentencing consideration, the [District Court] addressed [the request for a downward

departure based on age] on its merits.”3 (Reply Br. at 6.) We disagree that the District

Court categorically rejected ill health as a sentencing consideration, and thus find

Taylor’s argument unpersuasive.

       Accordingly, we will affirm the judgment and commitment order.




  3
     In response to Taylor’s request for a downward departure based on age, the District
Court said that “[t]he most telling thing is that when Mr. Taylor was released from jail, he
went right back to crime every time. And there’s no reason why, this Court should
anticipate, even his late 60's that Mr. Taylor is going to become a law abiding citizen.”
(JA at 76.)
                                              4